THE     ATTORNEY            GENERAL
                                   OF    XAS


  WILL   WIILSON
ATTORNEYGENERAL


                              June 6, 1962

    Honorable Thomas S. Bishop            Opinion No. WW-1345
    Major General, Tex AHNG
    Adjutant General of Texas             Re:    Authority of the City of
    Austin, Texas                                Palacios acting as agent
                                                 for the State of Texas to
                                                 sell certain tracts of
                                                 land known as the camp
                                                 site for Camp Hulen,
                                                 Texas, in whole or in
                                                 part for industrial sites
                                                 under S.B. 95, Acts 57th
                                                 Leg., Third Called Ses-
    Dear General Bishop:                         sion, 1962, Ch. lo, p. 25.
               In a recent request for an opinion of this office,
     you state that under the provisions of S.B. 95, Acts 57th Leg.,
     Third Called Session, 1962, Ch. 10, p. 25, the City of
     Palacios was designated as agent of the State of Texas for
     the purpose of consummating the sale or lease of certain tracts
     of land comprising Camp Hulen, Texas. You state further that
     the City of Palacios desires to obtain sea shell from Camp
     Hulen.
                   You then ask:
                         First, does the City of Palacios
                   have authority under S.B. 95 to sell
                   sea shell or improvements such as
                   concrete slabs and buildings from Camp
                   Hulen?
                        Second, is the City of Palacios
                   required to sell or lease the Camp
                   Hulen property in whole or in part as
                   an industrial site?
               Section 1 of S.B. 95 authorizes the City of Palacios
     to act as agent for the State for the purpose of selling and
     transferring or leasing "certain tracts of land and all
     improvements thereon. . . .II
                                                              ,   i




Honorable Thomas S. Bishop, page 2 (WW-1345)


          Such agency appointment for the purpose underlined
above is an appointment for the conjunctive purpose of selling
or leasing the land in question with the improvements thereon;
not an appointment for the disjunctive purpose of selling or
leasing the property piece meal.
          Section 2 of said Bill authorizes the City of
Palacios as agent for the State to sell or lease the property
in question in whole or in part 'as an industrial site. . . .It
          Thus, by the terms of Section 2, the City of
Palacios must sell the property in whole or in part as an
industrial site. This view is further evidenced by the
emergency clause, Section 5 of said Senate Bill. Section
5 states in part that such property:
               "Constitutes an industrial site
          ideally situated for industrial
          develooment, and . . . that the
          sale of such property as an indus-
          trial site will inure to the benefit
           f th State of Texas. . . .'
          i)EmphEsisadded.)
          Therefore, we answer your first question no, the
City of Palacios does not have authority to make sales of
sea shell, concrete slabs or buildings piece meal from Camp
Hulen under the authority of S.B. 95.
          We answer your second question yes, the City of
Palacios is required by S.B. 95 to sell the Camp Hulen camp
site in whole as an industrial site or else in part as an
industrial site.

                         SUMMARY
               The City of Palacios under the
          grant of authority contained in S.B.
          95, Acts 57th Leg., Third Called
          Session, 1962, Ch. 10, p. 25, is
          not authorized to sell sea shells,
          concrete slabs or buildings from
          Camp Hulen piece meal, but is
Honorable Thomas S. Bishop, page 3 (WW-1345)


            authorized to sell or lease in
            whole as an industrial site or
            in part as an industrial site.

                                    Yours very truly,
                                    WILL WILSON
                                    Attorney General of Texas


                                    By:              f
                                          Milton Richardson
                                          Assistant
MR:ljb
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Howard Mays
Iola Wilcox
John Reeves
Marvin Thomas
REVIEWED FOR THE ATTORNEY GENERAL
By: Leonard Passmore